Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 1 of 10 Page|D# 163

  

SETLIFF l

m

4940 Dominion Boulevard
‘Glen Allen, Virginia 23060 7
Phone; 804~377-1260 Pax; 304-377-1230

Www.setlifflaw.com

-‘\*\

Peter E. Schurig Direct Dial: 304-377-1276
pschurig@setlifllaw.com k ' Direct Fax: 304-377-1296

l\/lay 31, 2018

Fi|e No. 435-005
BY U.S. MAIL & FACSIMILE: ( 75 7} 486-4 732

Louis Napoleon Joynes, ll, Esq.
Joynes & Gaidies

502 Viking Drive, Suite 201
Virginia Beach, VA 23452

COVERAGE DECLINATION LETTER

Re: Insured: White Pines, Inc. dib/a LA’s Gentlemen’s Club
Insurer: Penn-America Insurance Company
Policy No.: PAV0059538
Date of Loss: March 22, 2016
File No.: 18001754

Dear Mr. Joynes:

We are insurance coverage counsel for Penn-America lnsurance Coinpany (“Penn-
America”), a Global lndemnity Group, lnc. member company, in connection With the above-
referenced matter and policy. Global lndeninity Group, Inc. previously acknowledged
receipt of this matter. We are Writing to notify you that Penn-Anierica has determined.that
the above-referenced policy does not provide coverage for this matter. Penn-America,
therefore, Will neither defend or indemnify White Pines, Inc. d/b/ a LA’s Gentlelnen’s Club
(“Wliite Pines”) or any other insured in connection With this matter. The basis for Penn-
America’s determination is discussed further below.

Factual Background

Bryan Polli (“Polli” 01' “Plaintiff") has filed a lawsuit against White lz’inesJ captioned
Bryan Pollf v. thz‘e Pz`nes, Inc., D/B/A L.A. ’S Nz'ghf Club, Case No. CL18-1333 (the
“Underlying Lawsuit”), in the Circuit Court for the City of Virginia Beach, Virginia.
Plaintiff alleges that he Was injured as a result of an assault committed against him by a
patron arising out of a physical altercation that took place involving employees and patrons at

Sl".l§\"[i\"G '\/IRGI.\`IA, WEST '\"IRG]I\`IA, MAR‘\’LAND AE\'D \’VASHI`NGTO.'\", D.C.

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 2 of 10 Page|D# 164

,_...

SE'rLlFF if LAW

May 31, 2018
Page 2

\thite Pines’ place of business on or about March 22, 2016. Plaintiff alleges he began
working for White Pines, a strip club, at or around November 2009. lnitially, Plaintiff Was
employed as a cook, and he was then promoted to kitchen manager, bar manager, and
ultimately manager. Plaintiff was paid “under the table” in cash, and White Pines supervised
and controlled his Work product. On the day of the incident, Plaintiff was working in his
capacity as manager. At approximately 6:30 p.m., two unknown customers began harassing
the entertainers by attempting to solicit sex from them and calling them derogatory names
Plaintiff allegedly asked the two patrons to leave on multiple occasions However, one
patron continued to harass the staff and physically pushed one, after which a brief fight
ensued. The police were then called, and Plaintiff and another worker went to subdue the
assailant Both assailants then left the premises, and Plaintiff and two other workers
remained in nom of the premises Approximately three minutes later, the two assailants
came back and ran into the front door of the establishment targeting two of White Pines’
workers At this time, Plaintiff allegedly grabbed a retractable baton and hit one assailant in
the back of the head. This assailant chased Plaintiff and landed several punches to his jaw
and ribs. The assailants were ultimately restrained by White Pines’ personnel and the police
arrived thereafter. The police allegedly recommended against pressing charges due to
injuries to White Pines’ workers and the assailants Plaintiff suffered a cut on his jaw and red
marks on his ribs at the time of the incident and began coughing up blood the next morning
Plaintiff alleges he suffered a collapsed lung and was told by physicians that his heart had
shifted

Plaintiff alleges negligence on the part of White Pines for failing to schedule security
guards at the time of the incident, negligence for failure to prevent the assailants from re~
entering White Pines’ establishment, and negligence for failure to timely ca11 the police. In
addition, Plaintiff alleges actual fraud and constructive fraud on the part of White Pines for
intentionally misrepresenting Plaintiff’s employment status as an independent contractor, and
Plaintiff is also pursuing a worker’s compensation claim Claimant seeks damages for
current medical expenses, future medical expenses, lost wages, compensatoiy and
consequential damages, and emotional distress.

Policy Information

c Penn-America issued Policy No. PAV0059538 to Wliite Pines for the policy period 4
from June 5, 2015 to June 5, 2016.l Subject to all of its terrns, conditions, exclusions,
limitations, and endorsements, the Policy provides Commercial General Liability Coverage

7 with the following Limits of Liability applicable to White Pines’ Certii'icate of Insurance:

¢ GeneralAggregate Limit: 332 million

 

' Certain potentially pertinent provisions of the Policy are set forth in Appendix of Po]icy Provisions enclosed
with this letter. The omission of any pl'ovision(s) of the Policy from the Appendix should not be viewed as a
waiver of any rights Penn-Ainerica may have with respect to any such provisions, all of which Penn-Ainerica
expressly and fully reserves

‘SIERVI;\"G \"lRGl-.\IIA, '\’\"liS'f` `\-’IRGI.\"IA, MARYLA.\TD .-\`.\"D ‘W.'\SHINGTO.\`, D.C.

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 3 of 10 Page|D# 165

SETLIFF iii LAW

May 31, 2018
Page 3
¢ Products/Completed Operations Aggregate Limit: 52 million
0 Each Occurrence Limit: $1 million
¢ Personal and Advertising lnjury Limit: 31 million
¢ Damage to Premises Rented to You Limit: 3100,000 any one premises
0 Medical Expense Limit: $5,000 any one person

The Policy includes three coverages: Coverage A - Bodily Inj ury and Property
Damage Liability, Coverage B _ Personal and Advertising lnjury liabilityJ and Coverage C _
Medical Payments. As discussed more fully below, none of these coverages apply to the
Underlying Lawsuit. '

Covera e Analvsis

The following discussion is based solely on the information presently available to
Perm-A_merica. lt is not intended to be exhaustive or exclusive, and Penn-America reserves
`all of its rights under the terms of the Policy and applicable law, including, without
limitation, the right to assert any other defenses to coverage it may discover or that may arise
in the hiture. Please note that the Policy’s lnsuring Agreements and other Policy provisions
referred to in this letter are set forth in pertinent part in the enclosed Appendix of Policy
Provisions. ,

As noted at the outset of this Letter, the Policy does not provide coverage for the
Underlying Lawsuit. Plaintiff’s allegations do not fall within the scope of any of the Policy’s
coverages

` The Policy’s Coverage A - Bodily Injury and Property Dainage Liability is
inapplicable to the Underlying Lawsuit for several reasons First, the “bodily inj ury”
allegedly suffered by Plaintiff was expected or intended from White Pines’ standpoint and
did not arise out of an “occurrence.” Specifically, Plaintiff’ s alleged injuries were not the
result of an accident; rather, they were a direct result of the assailant’s intentional conduct
meant to cause harm to the Plaintiff. Further, because the intentional acts of the assailant
resulted in Plaintist alleged “bodily injury,” they Were expected or intended and excluded
from coverage Coverage A is further inapplicable to the Underlying Lawsuit because it
excludes any obligations of White Pines under a worker’s compensation, disability benefits
or unemployment compensation law. I-lere, the damages sought by Plaintiff are obligated
under the Virginia Worker’s Compensation Act. ln addition, coverage is inapplicable
because Plaintiff’s alleged “bodily injury” is excluded from coverage because it arose out of,
and in the course of, his employment with White Pines and while performing duties related to
White Pines’ business Finally, pursuant to the assault or battery exclusion, Coverage A is
inapplicable for damages because of “bodily injury” sustained by Plaintiff because they arose
out of an “assault” and/or c‘physical altercation” on White Pines’ premises

Slil"{\"|`.\'G VIRGI.\’IA, \-VI€S']` \’Il{GINIi\, ;\‘lAR'YL.-\`.\`l,`! A`.\'D WASH]Z\`GTO?~', D.C.

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 4 of 10 Page|D# 166

.--

SErLiFF iii LAW

m

May3l,2018
Page4

Likewise, Coverage C - Medical Payments is inapplicable to the Underlying Lawsuit
because they were not reported to Penn~America within one year of the incident and do not
apply to any insured except “volunteer workers.” Further, Coverage C is inapplicable
because the assault and battery exclusion precludes coverage of “medical`expenses” arising
out of an “assault” or “physical altercation.” -

Finally, Coverage B _ Personal and Advertising lnjury Liability does not apply to the
Underlying Lawsuit because Plaintiff does not allege any “personal and advertising injury”.

Closin<r

 

For all the reasons set forth above, the Policy does not provide any coverage for the
Underlying Lawsuit. Penn-America does not waive any rights it may have with respect to
any other Policy provisions not cited or relied on above, and Penn-Arnerica reserves all of its
rights under the terms, conditions limitations7 and exclusions of the Policy and applicable
law, to rely upon and enforce additional terms of the Policy, and to disclaim coverage on
alternative bases Neither this letter nor any actions taken by Penn-America or any of its
agents shall constitute or be deemed a waiver of any right or defense available to Penn-
America under the Policy or applicable law. Penn-America’s position with respect to the
referenced matter is based upon the information provided to-date and is subject to further
evaluation if additional information is provided for its consideration Finally, while we have
endeavored to accurately set forth herein, and in the enclosed Appendix, certain provisions of
the Policy, to the extent there is any discrepancy between the terms of the Policy and the
contents of this letter, the Policy, and not this letter, is controlling '

lf you have any questions regarding the foregoing or this matter generally, please do
not hesitate to contact us. l\/loreover, please contact us as soon as possible if you disagree
with Penn-America’s coverage determination set forth in this letter. Penn-America will
carefully consider any information bearing on coverage that you provide and will promptly
advise of any modification of its coverage determination that is appropriate in light of such
information If we do not hear nom you within thirty (3 0) days from the date of this letter,
Penn-Arnerica will understand that you do not dispute its coverage declination and will
proceed to close its file for this matter. Please note Penn-America’s file number 18001754
on any correspondence `

Sirrcerely, r'

Peter E. Schurig, Esq.

Enclosure

SIERVING \"lRGli\$l,-’\, `\’\’IEST `\’lRGI`=.\'lA, l\lARYLAND ;\.\'D WASHl;\`GTOi\`, D.C.

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 5 of 10 Page|D# 167

APPENDIX OF POLICY PROVISIONS1
COl\/ll\/IERCIAL GENERAL LIABILITY COVER.AGE FORl\/I
SECTION I - COVERAGES
COVERAGE A ¢- BO_DILY IN.]'URY AND PROPERTY.DAMAGE LIAB[LITY
1 COVERAGE A - BODILY ]NJURY AND PROPERTY DAMAGE LIABILITY
1. Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated to pay as damages
because of “bodily injury” or “property damage” to which this insurance applies . . .

b. This insurance applies to c”bodily injury” and “property damage” only if:

(1) The “bodily injury” or “property damage” is caused by an “occurrence” that takes
place in the “coverage territory”;

(2) The “bodily injury” or “property damage” occurs during the policy period . . .
2. Exclusions
This insurance does not apply fo:
a. Expected Or Intended Injury 7
' “Bodily injury” or “property damage” expected or intended from the standpoint of the
insured This exclusion do es not apply to “bodily injury” resulting nom the use of
reasonable force to protect persons or property

d. Workers’ Compensation And Sinn‘lar Laws

Any obligation of the insured under a workers’ compensation, disability benefits or
unemployment compensation law or any similar law.

e. Employer’s Liabi]ity .

“Bodily injury” to:

 

lAlthough we have endeavored to accurately set forth in this Appendix certain provisions of the Policy, to the extent
there is any discrepancy between this Appendix and the actual provisions of the Policy, the provisions of the Policy,
and not this Appendix, are controlling Moreover, the omission of any provisions of the Policy from this Appendix
should not be viewed as a waiver of any rights Penn-America may have with respect to any such provisions all of
which are expressly and fully reserved We refer you to the Policy with respect to any provisions not set forth in this
App endix.

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 6 of 10 Page|D# 168

(1) An “employee” of the insured arising out of and in the course of:
(a) Employment by the insured; or

(b) Performing duties related to the conduct of the insured’s business ;
This exclusion applies whether the insured may be liable as an employer or in any other
capacity and to any obligation to share damages with or repay someone else who must pay

damages because of the injury.

This exclusion does not apply to liability assumed by the insured under an “insured
contract”.

COVERAGE B - PERSONAL AND ADVERTISING INJURY LIABILITY
1. Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated to pay as damages
because of “personal and advertising injury” to which this insurance applies . . .

b. This insurance applies to “personal and advertising injury” caused by an offense arising
out of your business but only if the offense was committed in the “coverage territory”
during the policy period.

COVERAGE C - MEDICAL PAYMENTS

1. Insuring Agreement

a. We will pay medical expenses as described below for “bodily injury” caused by an
accident:

(1) On premises you own or rent;

(Z) On ways to premises you own or rent;
or

(3) Because of your operations;
Provided that:

(a) The accident takes place in the “coverage territory” and during the policy
period;

(b) The expenses are incurred and reported to us within one year of the date of the
accident; and

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 7 of 10 Page|D# 169

(c) The injured person submits to examination, at our expense, by physicians of
our choice as often as we reasonably require.

b. We will make those payments regardless of fault.
2. Exclusions
` We will not pay expenses for “bodily injury”:

a. Any Insured
To any insured, except “volunteer workers”.

b. Hired Person
To a person hired to do work for or on behalf of any insured or a tenant of any insured.

c. Injury 011 Norma]ly Occupied Premises

To a person injured on that part of the premises you own or rent that the person normally
occupies

d. Workers’ Compensation And Sim_ilar Laws

To a person, whether or not an “employee” of any insured, if benefits for the “hodily
injury” are payable or must be provided under a workers’ compensation or disability
benefits law or a similar law.

SECTION II _ WHO IS AN INSUREI)
2. Each of the following is also an insured:

a. Your “volunteer workers” only while performing duties related to the conduct of your
business or your “employees” . . . but only for acts within the scope of their employment
by you or while performing duties related to the conduct of your business

SECTION V - DEFINITIONS

3. “Bodily injury” means bodily injury, sickness or disease sustained by a person, including
death resulting from any of these at any time.

5. “Employee” includes a “leased worker”. “Employee” does not include a “temporary
worker”.

13. “Occurrence” means an accident, including continuous or repeated exposure to
substantially the same general harmful conditions

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 8 of 10 Page|D# 170

14. “Personal and advertising injury” mean injury, including consequential “bodily injury”,
arising out of one or more of the following offenses:

a. False arrest, detention or imprisonment;
b. l\/lalicious prosecution;

c. The wrongful eviction from, wrongful entry into, or invasion of the right of private
occupancy of a room, dwelling or premises that a person occupies committed by or on
behalf of its owner, landlord or lessor;

d. Oral or written publication, in any manner, of material that slanders or libels a person or
organization or disparages a person’s or organization’s goods products or services;

e. Oral or written publication, in any manner, of material that violates a person’s right of
privacy;

f. The use of another’s advertising idea in your “advertisemen ”; or
g. lnftinging upon another’s copyright, trade dress or slogan in your “advertisement”.

20, “Volunteer worker” means a person who is not your “employee”, and who donates his
or her work and acts at the direction of and within the scope of duties determined by
you, and is not paid a fee, salary or other compensation by you or anyone else for their
work performed for you.

The following endorsements are relevant:
ASSAULT OR BATTERY GENERAL LIABILITY EXCLUSION
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Fl`his endorsement modifies insurance provided under the following:
COMl\/IERCIAL GENERAL LIABILITY COVERAGE FORl\/I
COMMERCIAL LIABILITY UMBRELLA

ln consideration of the premium change, it is understood and agreed that this insurance does not
apply to liability for damages because of “bodily injury”, “property damage”, “personal and
advertising injury°’, medical expense arising out of an “assault”, “battery”, or “physical

altercation” that occurs in, on, near or away from an insured’s premises:

1) Whether or not caused by, at the instigation of, or with the direct or indirect involvement
of an insured, an irrsrtred?s employees patrons or other persons in, on, near or away nom
an insured’s premises or

Case 3:18-cV-00650-I\/|HL Document 9-3 Filed 12/05/18 Page 9 of 10 Page|D# 171

2) Whether or not caused by or arising out of an insured’s failure to properly supervise or
keep an insured’s premises in a safe condition, or

3) Whether or not caused by or arising out of any insured’s act or omission in connection
with the prevention, suppression, failure to warn of the “assault”, “battery” or “physical

altercation”J including but not limited to, negligent hiring, training and/or supervisionJ or

4) Whether or not caused by or arising out of negligent, reckless or wanton conduct by an
insured, an insured’s employees patrons or other persons

DEFINITIONS:
For purposes of this endorsement

“Assault” means any attempt or threat to inflict injury to another including any conduct that
would reasonably place another in apprehension of such injuryl

“Battery” means the intentional or reckless physical contact with or any use of force against a
person without his or her consent that entails some injury or offensive touching whether or not
the actual injury inflicted is intended or expected 'l`he use of force includes but is not limited to
the use of a weapon.

“Physical altercation” means a dispute between individuals in which one or more persons sustain
bodily injury arising out of the dispute.

All other terms conditions and definitions of the Policy otherwise apply.

 

 

 

OK -'- V.29 ARBO

 

1 Thursday, 2018-05-31 16:52 l
Date Time Type Job # Length Speed Station Name/Number Pgs Status
2018-05-31 16:46 SCAN 00329 5:24 9600 17574864732 10
_
m
=
4940 Dnmil.\ion Boul\.~vard
Gl:n Alll:n, Viq,;inin ?_'*¢{)ED
Phom=¢ 804-377-1260 Frm 50+377-1230
ww.sudif£lnw.com
FAcslMH.E TRANSMITTA.L sHEET
Darc: May 31, 2018 Opera.tor: Iamic L. \Xd]kins-Su;\ck

 

 

 

 

 

To: Louis Napolcon Joynes, II, Esq. Pirm: $erlit'f law, P.C

 

r-'ame¢r-_ (757) 436_4732 TelephoneNumber: (804)377-1279

 

From: Petec E. Schun‘g, Esq,
(804) 377-1276

 

Subject:
60 vemgc Decl£n:r don Lemcr
Insumd: W:ire I’.rlr:cs, .lfa¢:. d/b/s LA’s
G=nd¢:~men’s C]ub
Insurer: Penn-Amc-n`c:z L'asumnce Cam_p.'my
Policy No.: .PA VOU.’:'£J.’:'.B'S
D.'::e ofLoss.' M:az'ch 23 2016
Fl?c No.: 18001754

Total No. of Pages Inclucling Cover: 10

 

 

 

 

 

|Z| URGENT Cl rca asvrsw E rmi-mss comm EI P:.mss ssr»c.\' lZ\ massa meyers

 

NOTES/ COMMEN]'S:

{}

 

 

 

 

